IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 99-20879
                                              _______________



                                        HANS HEINRICH TITTUS,
                         INDIVIDUALLY AND AS AGENT FOR AND ON BEHALF OF
                             THE INVESTORS OF BLUELAKE WORLD, S.A.,


                                                                 Plaintiff-Appellant,

                                                   VERSUS

                                   NATIONSBANK OF TEXAS, N.A.,
                                                 AND
                                          NATIONSSECURITIES,

                                                                 Defendants-Appellees.


                                       _________________________

                               Appeal from the United States District Court
                                   for the Southern District of Texas
                                            (H-97-CV-2687)
                                    _________________________
                                              July 14, 2000


Before JOLLY, SMITH, and BARKSDALE,                        We have reviewed the briefs and applicable
  Circuit Judges.                                       portions of the record and have heard the
                                                        arguments of counsel. We conclude that the
PER CURIAM:*                                            district court was correct in entering summary
                                                        judgment on all tort and contract claims
                                                        asserted. The judgment, accordingly, is
        *
          Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
                                                                 *
and is not precedent except under the limited                     (...continued)
                            (continued...)              circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRMED.




            2